Citation Nr: 0122292	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had unverified duty from March 1953 to March 1956 
and served on active duty from June 1956 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim for a 
compensable evaluation for bilateral hearing loss was denied.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  Bilateral defective hearing is measured at Level I in the 
right ear, and Level I in the left ear, equating to a zero 
percent rating.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, Tables VI and VII, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
April 2001 statement of the case of the relevant laws and 
regulations, and provided the precise language of all of the 
criteria for the diagnostic code under which his disability 
is evaluated.  As a result, the veteran has been fully 
informed of what additional evidence and information is 
required with regard to his claim.  The veteran is aware of 
his right to a personal hearing, although he has declined to 
avail himself of that right during the current appeal.  The 
veteran indicated that he received treatment for bilateral 
hearing loss at the Lebanon, Pennsylvania VA Medical Center 
(VAMC).  The RO has developed the claim by obtaining these 
medical records, which have been associated with the file.  
Furthermore, the findings of an August 2000 VA examination 
have been associated with the file.  The extensive factual 
development in this case, reflected in the record indicates 
no reasonable possibility that any further assistance would 
aid the appellant in substantiating the claim.  (See Dela 
Cruz v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Factual Background

Lebanon VAMC records dated in June 2000 note that audiometric 
testing revealed moderately-severe high frequency 
sensorineural hearing loss and excellent discrimination 
ability at a comfortable loudness level in the right and left 
ears.  

The veteran's claim for an increased rating was received in 
July 2000.

The veteran underwent a VA audiology examination in August 
2000.  At the time he complained of difficulty in 
understanding conversational speech particularly when he 
spoke on the phone.  The results of the veteran's VA 
audiology examination show that pure tone thresholds, in 
decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
N/A
10
15
35
90
38
LEFT
N/A
10
15
50
90
41

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

Lebanon VAMC records dated in September 2000 show that the 
veteran received hearing aids.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

At the outset, the Board notes that prior to the RO's receipt 
of the veteran's claim for an increased evaluation for 
bilateral defective hearing, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear, effective June 10, 
1999.  Since this change occurred prior to the veteran's 
claim, only the new criteria will be considered. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Roman numeral I for essentially 
normal acuity through Roman numeral XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c). 

Bilateral hearing loss is manifested by an average of 38 
puretone decibel loss with speech recognition of 96 percent 
in the right ear, and an average of 41 puretone decibel loss 
with speech recognition of 92 percent in the left ear.  
Application of these August 2000 VA audiometric examination 
results to Table VI yields a Roman numeral value of I for 
each ear.  Where the findings result in Roman numeral values 
of I bilaterally, the hearing loss is evaluated as zero 
percent disabling.

The Board carefully considered the veteran's assertions that 
he has problems with hearing and is entitled to a compensable 
rating; however, the evaluation for hearing loss is based on 
objective testing.  While his complaints are noted, on the 
basis of all examination reports obtained by VA, the Board 
finds that the objective evidence is against the assignment 
an increased (compensable) rating for bilateral defective 
hearing.  The Board has no discretion in this regard and must 
predicate its determination on the basis of the preponderance 
of the evidence extracted from the audiology studies on 
record. 

Since the preponderance of the evidence is against the 
veteran's claim for a compensable rating for bilateral 
defective hearing, the benefit of the doubt doctrine does not 
apply and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 491 (1990). 


ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

